Citation Nr: 0506072	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
asserted to be secondary to the service-connected epilepsy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from December 1968 
to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO denied the issue of 
entitlement to service connection for a low back disability, 
asserted to be secondary to the service-connected epilepsy.  

Following receipt of notification of the March 1996 decision, 
the veteran perfected a timely appeal with respect to the 
denial of his secondary service connection claim.  On several 
occasions (and, in particular, in March 2000, October 2000, 
and June 2003), the Board remanded the veteran's claim to the 
RO for further evidentiary and due process development.  Most 
recently, in November 2004, the veteran's claims folder was 
returned to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's low back disabilities, which have been 
diagnosed as severe degenerative disc disease of the 
lumbosacral spine, L4 mild lateral recess stenosis with mild 
disc bulge at the L4-L5 level, herniated disc disease at the 
L3-L4 level, lumbar herniated nucleus pulposus at L3-L4 
versus L4-L5 (right) with L5 nerve root compression, right 
lower extremity radiculopathy, and restless leg syndrome, are 
not associated with the service-connected epilepsy.  



CONCLUSION OF LAW

A low back disability is not proximately due to, or the 
result of, the service-connected epilepsy.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In November 2000, August 2003, and January 2004 letters in 
the present case, the RO discussed the type of evidence 
necessary to support the veteran's secondary service 
connection claim.  In particular, the RO notified the veteran 
that VA would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Also, the RO informed the veteran of efforts already taken by 
VA to procure relevant evidence with regard to his claim.  
Further, the RO advised the veteran of his opportunity to 
submit "any additional information."  

Furthermore, the March 1996 rating decision, the December 
1996 statement of the case (SOC), and the multiple 
supplemental statements of the case (SSOCs) (issued in 
January 1999, October 1999, May; 2000, August 2002, September 
2003, January 2004, and October 2004) notified the veteran of 
the relevant criteria and evidence necessary to substantiate 
the secondary service connection issue.  These documents also 
included a discussion of the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this claim.  

Moreover, the veteran has been accorded a pertinent VA 
examination during the current appeal.  Further, all 
available relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  In this 
regard, the Board notes that, in response to the most recent 
SSOC furnished in October 2004 in the present appeal, the 
veteran stated several days later in the same month that he 
had no further evidence to submit.  In addition, he asked 
that his claims folder be forwarded to the Board without 
waiting for the completion of the 60-day period following the 
issuance of the October 2004 SSOC.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the issue on appeal.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of a low back disability.  The 
discharge examination, which was conducted in January 1973, 
demonstrated that the veteran's spine, lower extremities, and 
neurological system were normal.  

By a June 1973 rating action, the RO in San Francisco, 
California granted service connection for epilepsy and 
awarded a compensable evaluation of 10 percent, effective 
from February 1973, for this disability.  Service medical 
records indicated that the veteran had experienced two 
epileptic seizures during his active military duty but none 
after he had begun taking his medication consistently.  

According to relevant post-service medical records, a VA 
physical examination conducted in July 1988 demonstrated no 
spinal or costovertebral angle tenderness to punch pressure.  
At a VA examination subsequently conducted in December 1989, 
the examiner noted that he had found "no evidence by history 
. . . [or] physical examination of a back injury."  In 
particular, examination of the veteran's back had 
demonstrated the ability to bend forward to touch toes, full 
anterior flexion of the lower back and hips (at 90 degrees), 
and no tenderness or malalignment of the spine.  

X-rays taken of the veteran's lumbar spine in August 1993 
showed multi-level disc disease with pseudoarticulation to 
the right of L5 and probable scoliosis.  

Magnetic resonance imaging (MRI) taken of the veteran's 
lumbar spine in October 1993 showed no evidence of 
spondylolysis, spondylolisthesis, or tumor involving the 
vertebral bodies or conus.  Positive findings included 
sacralization of the fifth lumbar vertebra; large disc 
herniation at L3-L4 on the right side with obliteration of 
the epidural fat compression of the thecal sac and 
compression of the right L4 nerve root; disc herniation in 
the central and posterolateral aspect on the right side at 
L4-L5 intervertebral disc space with obliteration of the 
epidural fat, compression of the thecal sac, and compression 
of the right L5 nerve root; congenitally small central spinal 
canal at L2-L3 and L3-L4 intervertebral disc spaces and 
vertebral bodies; facet arthropathy; and right lateral recess 
stenosis at L3-L4 and L4-L5 disc spaces due to disc 
herniation.  X-rays taken of the veteran's lumbar spine on 
the same day showed sacralization of the fifth lumbar 
vertebral body, spina bifida of the L5 vertebral body, and 
advanced degenerative disc and facet disease.  

On the following day in October 1993, the veteran underwent a 
myelogram of his lumbar spine due to his complaints of back 
pain.  This test reflected a broad-based extradural defect 
from L3 through L5 on the right side as well as moderate 
degenerative disc disease at L3-L4 and L4-L5.  

On the next day in October 1993, the veteran was hospitalized 
at a private medical facility for four days for complaints of 
back and right leg pain.  He reported that, approximately 
two-and-a-half weeks prior to admission, he had had a seizure 
which was then followed by pain in his back and right lower 
extremity.  A neurological evaluation demonstrated limitation 
of bending to the right due to right posterior hip pain, 
deficit in right great toe dorsiflexion strength and also in 
right heel walking, positive straight leg raising on the 
right side, deficit to pinprick in the L5 distribution and to 
some extent in the L4 distribution on the right side.  X-rays 
taken of the veteran's lumbar spine reflected the presence of 
a pointed metallic-appearing object directed toward the 
mid-spinal canal at the L4 level.  As such, on the day of 
admission, the veteran underwent removal of a rather large 
extruded fragment due to lumbar disc herniation over the L4 
body.  The veteran did well post-operatively.  Final 
diagnosis upon discharge was characterized as lumbar 
herniated nucleus pulposus at L3-L4 versus L4-L5, right, with 
L5 nerve root compression.  

In December 1994, the veteran was hospitalized for four days 
at a VA medical facility with pertinent complaints of 
"[s]hooting pains of [his] right lower extremity."  In the 
discharge summary report, the treating physician noted that 
the veteran had "undergone lumbar and cervical laminectomy 
status post vertebral fracture secondary to [a] motor vehicle 
accident one year ago."  The veteran described frequent 
myoclonus of his lower extremities, especially after long 
hours of work and during sleep.  A physical examination of 
the veteran's back reflected the presence of a well-healed 
soft and nontender status post laminectomy scar in the lumbar 
area.  X-rays taken of the veteran's pelvis showed no 
degenerative joint disease, fractures, or arthritis.  A 
noncontrast enhanced lumbar computerized tomography reflected 
herniated disc disease at the L3-L4 level.  Treatment during 
the hospitalization included bedrest and nonsteroidal 
anti-inflammatory drugs.  Following a determination that the 
veteran could be treated on an outpatient basis, he was 
discharged with pertinent diagnoses of status post lumbar 
laminectomy, right lower extremity radiculopathy, and 
restless leg syndrome.  

At a VA follow-up treatment session several days after 
discharge in December 1994, the veteran reported having the 
same symptoms, including pain in his right buttock, burning 
pain in his right posterior thigh, and weakness in his right 
foot on dorsiflexion of the extremity.  A physical 
examination demonstrated 5/5 motor strength, decreased 
sensory evaluation in the right thigh and lateral and 
posterior portions of the right leg, a normal gait, negative 
straight leg raising test (in the sitting position), heel 
walking with foot dropping on the right side, an ability to 
left heel walk.  Computed tomography scan taken of the 
veteran's lumbar spine showed L4 mild lateral recess stenosis 
with mild disc bulge at the L4-L5 level.  MRI completed on 
his lumbar spine at that time reflected status post 
laminectomy at L3-L4 and L4-L5 as well as no significant 
canal stenosis or definite neural foraminal narrowing at any 
level.  

In January 1995, the veteran sought VA outpatient treatment 
for complaints of lumbosacral spine pain.  A neurological 
evaluation demonstrated decreased heel walking, 4/5 motor 
strength of the extensor hallucis longus, and an otherwise 
5/5 motor strength evaluation.  The treating physician 
assessed a pars defect with possible instability.  

By the March 1996 rating action, the RO in Waco, Texas 
awarded an increased evaluation of 20 percent, effective from 
December 5, 1994, for the service-connected epilepsy.  The 
basis of this award was medical evidence of increased 
incidences of the veteran's epilepsy, including the report of 
the December 1994 hospitalization for a seizure disorder.  

Subsequently, by an October 1996 rating action, the RO 
awarded a total schedular evaluation of 100 percent, 
effective from December 5, 1994, for the service-connected 
epilepsy.  Supporting evidence included the veteran's 
assertions that he averages approximately three grand mal 
seizures each month (which include loss of bowel and bladder 
control, involuntary muscle reactions, and biting of his 
tongue); his dairy which reflected blackouts and grand mal 
seizures averaging at least one a month over the last year; 
and medical records illustrating increasing frequency of 
seizures despite compliance with medication.  

In April 1997, the veteran reported having continued low back 
pain with radiation to the right L5 nerve root distribution.  
In particular, he described severe lower back pain radiating 
down his right hip, knee, and inside his leg to his toes.  He 
also noted having a history of periodic numbness in his right 
leg.  The examiner observed that the veteran was overweight.  
A physical examination of the veteran's back demonstrated no 
tenderness, straight leg raising to 80 degrees, and normal 
tone and power in all muscle groups.  

At a January 2001 VA outpatient treatment session, the 
veteran complained of low back pain.  He reported having had 
this symptom for the past two weeks.  

In May 2001, the veteran underwent a VA examination.  At that 
time, he reported that, since 1970, he had begun experiencing 
back pain after seizures.  He explained that bending over as 
well as prolonged sitting, standing, lying down, walking, and 
climbing stairs aggravates his back pain.  Treatment includes 
Motrin, which the veteran stated no longer seems to alleviate 
his back pain.  He denied using a back brace.  He further 
noted that his back pain limits his activities and, in 
particular, requires him to stop and rest periodically when 
mowing the lawn or cleaning the garage.  

The examiner observed the presence of a scar on the veteran's 
lower back area.  A physical examination of the veteran's 
lumbar spine demonstrated tenderness, flexion from zero to 
130 degrees with complaints of pain, extension from zero to 
20 degrees with complaints of pain, rotation to the left side 
from zero to 20 degrees with complaints of pain, and rotation 
to the right side from zero to 20 degrees with complaints of 
pain.  X-rays taken of the veteran's lumbar spine showed 
severe degenerative joint disease.  

The examiner diagnosed degenerative disc disease of the 
lumbosacral spine.  In addition, the examiner stated that he 
had reviewed the veteran's records prior to the examination 
and that he was "not able to give the opinion that the 
[veteran's] lower back problem is secondary to [his] seizure 
disorder."  

Thereafter, in March 2003, the veteran sought VA outpatient 
medical care for complaints of left midthigh pain.  He had no 
back pain, motor deficit, or sensory deficit.  The examiner 
concluded that the veteran's left midthigh pain was related 
to trauma.  At a VA outpatient treatment session conducted 
three days later in the same month, the veteran described 
left upper thigh pain with a sharp pain in the lower back and 
thigh.  In the medical report, the examiner noted that the 
veteran had serious orthopedic injuries following an 
automobile accident.  

Analysis

Disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2004).  When aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
he developed a low back disability as a result of his 
service-connected epilepsy.  Specifically, he has contended 
that his service-connected epilepsy resulted in dizziness and 
loss of equilibrium which led him to fall on multiple 
occasions and that such episodes caused him to develop low 
back problems.  See, October 1996 hearing transcript (T.) 
at 2-3, 7.  

The Board acknowledges that pertinent medical records 
included in the veteran's claims folder reflect his 
consistent complaints of low back pain.  Further, he has been 
diagnosed to have severe degenerative disc disease of his 
lumbosacral spine, L4 mild lateral recess stenosis with mild 
disc bulge at the L4-L5 level, herniated disc disease at the 
L3-L4 level, lumbar herniated nucleus pulposus at L3-L4 
versus L4-L5 (right) with L5 nerve root compression, right 
lower extremity radiculopathy, and restless leg syndrome.  

Significantly, however, the claims folder provides no 
competent evidence of an association between the veteran's 
diagnosed low back disabilities and his service-connected 
epilepsy.  In fact, a VA physician who had treated the 
veteran during a December 1994 hospitalization concluded that 
the laminectomy that the veteran had undergone at his L3-L4 
and L4-L5 levels in 1993 had been necessary to due to 
injuries that he had sustained in a motor vehicle accident 
that year.  Furthermore, the examiner who conducted the VA 
examination in May 2001 was unable to give a favorable 
opinion of an association between the veteran's low back 
disability (which was defined as severe degenerative disc 
disease of the lumbosacral spine) and his service-connected 
seizure disorder.  

Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of an 
association between the veteran's diagnosed low back 
disabilities and his service-connected epilepsy.  Without 
competent evidence of such a relationship, service connection 
for a low back disorder, as secondary to the 
service-connected epilepsy, cannot be granted.  The 
preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for a low back 
disability, asserted to be secondary to the service-connected 
epilepsy, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

The issue of entitlement to service connection for a low back 
disability, asserted to be secondary to the service-connected 
epilepsy, is denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


